NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       DEC 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 18-30252

                 Plaintiff-Appellee,             D.C. No. 4:15-cr-06049-EFS-2
   v.

JESE DAVID CARILLO CASILLAS, AKA                 MEMORANDUM*
Jese David Casillas Carillo,

                 Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                           Submitted December 11, 2019**

Before:       WALLACE, CANBY, and TASHIMA, Circuit Judges.

        Jese David Carillo Casillas appeals from the district court’s judgment and

challenges the 300-month sentence imposed following his guilty-plea conviction

for conspiracy to distribute controlled substances, in violation of 21 U.S.C. § 846,

and conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956(h).


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Carillo
Casillas’s request for oral argument is denied.
We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Carillo Casillas contends that the district court erred by applying a four-level

aggravating role enhancement under U.S.S.G. § 3B1.1(a). He argues that the

evidence was insufficient to support the enhancement because it showed that he

was controlled by his supervisors in Mexico. This argument fails because, even

accepting that the drug trafficking organization was headquartered in Mexico, a

preponderance of the evidence supports the district court’s finding that Carillo

Casillas was a leader of the organization’s illicit activities in the Eastern District of

Washington. See United States v. Job, 871 F.3d 852, 868 (9th Cir. 2017) (stating

evidentiary standard for a sentencing enhancement). The record reflects that

Carillo Casillas negotiated drug deals, acquired vehicles with hidden

compartments, arranged money laundering transactions, and had considerable

control over his couriers. Under these circumstances, the district court did not

clearly err in finding that Carillo Casillas exercised organizational authority over

the drug and money laundering conspiracy, see U.S.S.G. § 3B1.1 cmt. n.4; United

States v. Ingham, 486 F.3d 1068, 1075-76 (9th Cir. 2007), and did not abuse its

discretion in imposing the enhancement, see United States v. Gasca-Ruiz, 852 F.3d
1167, 1170 (9th Cir. 2017) (en banc) (application of the Guidelines to the facts is

reviewed for abuse of discretion).

      AFFIRMED.


                                            2                                     18-30252